The action is to cancel three separation agreements made by the parties on November 5, 1926, April 5, 1928, and March 11, 1929, and for a separation. The court, by the judgment appealed from, canceled the separation agreements, granted separation and awarded plaintiff $6,000 per annum. Defendant appeals from the judgment and plaintiff appeals from so much thereof as fixes the permanent alimony at $6,000 per annum. Judgment unanimously affirmed, without costs. Finding of fact No. 42 is reversed as against the weight of the credible evidence and a new finding will be made that at the trial before Mr. Justice Walsh defendant did not state that his income was then upwards of $75,000 annually. Appeal from order denying defendant’s motion for a severance and a separate trial of the first cause of action prior to the trial of the second *1013cause of action dismissed. There is no such order in the record. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. Settle order on notice.